Citation Nr: 1452180	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2012, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Since the issuance of the most recent April 2012 supplemental statement of the case, an October 2014 VA examination was conducted and the examination report has been associated with the claims file.  Although the Veteran did not include a waiver of RO consideration of this evidence, the Board finds that the information provided was not materially different from the information provided in the prior October 2011 VA audiology examination.  As the Board finds that the October 2014 examination report is essentially redundant of evidence previously of record, remanding the appeal for a waiver or to provide the Veteran with a supplemental statement of the case (SSOC) would not provide any additional benefit to the Veteran and would only serve to delay adjudication of his claim.

FINDING OF FACT

Throughout the appeal period, the Veteran had, at worst, Level II hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for a compensable disability rating for bilateral hearing loss arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA treatment records, reports of VA examinations, and private treatment records.  Findings from the examinations reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test. 38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

The October 2011 VA examination, conducted in connection with the Veteran's claim, revealed an average pure tone threshold hearing level of 48.75 dB in the right ear and 51.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 78 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral II for the right ear and Roman Numeral IV for the left ear.  Level II and Level IV correspond to a noncompensable evaluation pursuant to Table VII.

The October 2014 VA examination, conducted in connection with the Veteran's claim, revealed an average pure tone threshold hearing level of 61.25 dB in the right ear and 57.5 dB in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral II for the right ear and Roman Numeral II for the left ear.  Level II and Level II correspond to a noncompensable evaluation pursuant to Table VII.

The Board notes that the Veteran submitted audiometric findings from his previous employer dated August 1984 through September 2005, and from a private audiologist, Sally E. Muhlbach, dated in February 2008, showing hearing loss bilaterally.  

The Board finds that the October 2011 and October 2014 VA examinations are the most probative evidence of the Veteran's current bilaterally hearing loss disability. The audiological examinations performed by the Veteran's previous employer predate the period on appeal by over five years, there is no indication that these these audiograms were conducted by a state-licensed audiologist, and speech discrimination test scores are not provided.  The February 2008 audiogram occurred three years prior to the period on appeal.  Although the February 2008 private treatment record provides speech discrimination scores, there is no indication that the Maryland CNC was used.  Thus, the audiological findings reported by the Veteran's employer and the private treatment records are not probative of the Veteran's current hearing disability.  In contrast, the VA examinations were performed by state-licensed audiologists, included the controlled speech discrimination test using the Maryland CNC test, and are the most recent medical evidence of the Veteran's current hearing loss disability.  The VA examinations are the only audiological reports of record during the relevant appeal period.  Thus, the VA examinations are more probative and persuasive in determining the Veteran's current level of hearing loss since establishment of service connection for hearing loss.  Accordingly, a compensable disability rating is not warranted.  

The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's hearing complaints that he must listen to the television at a high volume and experiences difficulty hearing when in the presence of background noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected hearing loss, the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


